McBRIDE, O. J.,
Specially Concurring. — I concur in the result of the opinion by Mr. Justice Brown for the -sole reason that a district attorney is, by virtue of Section 17, Article VII, of our Constitution, a gmsi-judicial officer, and the rules in regard to judicial officers apply therefore with equal force to him. I think the weight of opinion is that, where a justice of the peace, or other judicial officer, acts within his jurisdiction, even though he acts maliciously, a plaintiff will not be heard to urge that fact; and this upon the ground of public policy.
The filing of a complaint in this class of criminal action is within the jurisdiction of a district attorney, and is an important part of his duties. Whatever may be the actual facts in this case, and for the present purpose we must take the complaint as stating the actual facts, it is plain that it only states what could be alleg'ed by any defendant who happened to be acquitted of a criminal charge, against any district attorney, and with comparative immunity from prosecution for perjury. The verification to a complaint requires that the plaintiff shall only swear that he believes the allegations of the complaint to be true, and this form of verification reduces the allegations of the complaint, in substance, to averments that the plaintiff believes the statements therein- to be true, and upon this it is plain that in the ordinary case no prosecution for perjury could be maintained, however absurd the plaintiff’s grounds of belief, or alleged grounds of belief, may be.
I think public policy dictates rather that one citizen should suffer some financial loss than that the district attorneys of the state should be harassed by actions, to defend which might require a large por*672tion of their time, to which the public has a right, and a large portion of the emolument prescribed by law as compensation for their services; and that it is better on the whole, that redress be afforded by prosecutions for misconduct in office than that the results above indicated should be made possible. On this sole ground I concur with Mr. Justice Brown in his opinion.
It is to be regretted that the district attorney saw fit to rest his defense upon technical grounds instead of defending upon the merits, but that is a mere question of official ethics, which he has a right to determine for himself.